NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Examiner notes the Applicant’s submission of the certified copies of the priority documents.
The Examiner notes the claims were not rejected under 35 U.S.C. 112(f) by the Examiner, but were interpreted as invoking 35 U.S.C. 112(f).  Since the Applicant has amended the claims, the interpretation no longer applies to the claims, and the Examiner’s previous interpretation under 35 U.S.C. 112(f) is hereby withdrawn by the Examiner based upon the Applicant’s arguments and amendments.
The Examiner hereby withdraws the rejections under 35 U.S.C. 112(b) since the claims were amended to overcome the rejection.
Applicant’s amendments and arguments have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn, and the claims are now in conditions for allowance. 


Allowable Subject Matter
Claims 1, 2, 4, 6, and 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431